Danny Blankenship v. State of Maryland/MTA, et al., No. 179, Sept. Term 2017. Opinion
filed on May 31, 2018, by Berger, J.


                                      HEADNOTE

WORKERS’ COMPENSATION - STATUTORY OFFSETS

Two statutory offsets apply to workers’ compensation benefits in order to prevent double
recovery for the same injury: the statutory offset set forth in LE § 9-610 and the statutory
offset set forth in Md. Code (1993, 2015 Repl. Vol.), § 29-118 of the State Personnel &
Pensions Article (“SPP”). The LE § 9-610 offset applies to benefits except for those
benefits “subject to an offset under [SPP] § 29-118.” The LE § 9-610 offset operates by
reducing workers’ compensation benefits, while the SPP § 29-118 offset leaves workers’
compensation benefits unaffected. The SPP offset applies when a pension is
“administered” by the Board of Trustees for the State Retirement and Pension System;
otherwise, the LE offset applies.


APPLICABILITY OF STATUTORY OFFSETS - STATE PERSONNEL AND PENSION
OFFSET - LABOR AND EMPLOYMENT OFFSET - ADMINISTRATION OF MTA
PENSION SYSTEM

The SPP § 29-118 offset applies when a pension is “administered” by the Board of Trustees
for the State Retirement and Pension System; otherwise, the LE § 9-610 offset applies. The
State Personnel and Pensions System is responsible for the investment of the MTA
pension’s assets, but the MTA is otherwise responsible for the day-to-day administration
of the pension. Administration of the assets does not constitute “administration” of the
MTA pension.

The MTA, and the MTA alone, is responsible for the day to-day administration of the MTA
pension plan, including the payment of pension benefits and determination of participant
eligibility. Because the MTA pension is separate and distinct from the Maryland State
Retirement and Pension System, the benefits at issue in this case were not subject to an
offset under SPP § 29-118 but were subject to the LE § 9-610 offset.
Circuit Court for Baltimore City
Case No. 24-C-005274
                                                  REPORTED

                                   IN THE COURT OF SPECIAL APPEALS

                                             OF MARYLAND

                                                   No. 179

                                           September Term, 2017




                                         DANNY BLANKENSHIP

                                                     v.

                                   STATE OF MARYLAND/MTA, ET AL.




                                      Berger,
                                      Arthur,
                                      Friedman,

                                                     JJ.




                                           Opinion by Berger, J.
                                     Dissenting Opinion by Friedman, J.



                                      Filed: May 31, 2018
       This case is before us on appeal from an order of the Circuit Court for Baltimore

City granting summary judgment in favor of the Maryland Transit Administration

(“MTA”), appellee. We are asked to determine whether the MTA is entitled to apply

disability retirement benefits owed to Danny Blankenship (“Claimant”), appellant, as a

credit to workers’ compensation benefits also owed to him. The Maryland Workers’

Compensation Commission (“Commission”) determined that the MTA was not entitled to

the statutory offset provided in Md. Code (1991, 2008 Repl. Vol.), § 9-610 of the Labor &

Employment Article (“LE”).        On judicial review, the circuit court reversed the

Commission, determining that the LE § 9-610 offset does apply.

       On appeal to this Court, Claimant alleges that the circuit court’s ruling was

erroneous and presents a single issue for our consideration, which we have rephrased

slightly as follows:

              Whether the MTA is entitled to an offset under LE § 9-610
              when an employee of the MTA is awarded both disability
              retirement benefits and permanent partial disability workers’
              compensation benefits for the same accident.

For the reasons explained herein, we shall affirm the judgment of the circuit court.

                            FACTS AND PROCEEDINGS

       On March 1, 2012, Claimant, a 26-year employee of the MTA, suffered an

accidental injury at work. Following the injury, Claimant applied for MTA disability

retirement. His MTA disability retirement was approved, effective August 1, 2013.

Claimant also filed a claim with the Commission and was awarded workers’ compensation

benefits for permanent partial disability. Claimant currently receives $724.00 per week in
workers’ compensation benefits. In addition, Claimant receives $490.67 per week in

disability retirement from the MTA pension system. The extent of Claimant’s injury and

the amount of Claimant’s award are not at issue in this appeal.

       Before the Commission, the MTA and its insurer, the Injured Workers’ Insurance

Fund (collectively, “MTA”), requested that the Commission allow an offset from the

permanent partial disability benefits pursuant to LE § 9-610. The MTA asserted that the

statutory offset applied because Claimant was concurrently receiving disability retirement

benefits for the same injuries. The Commission denied the MTA’s request for an offset.

The Commissioner explained, in a written decision, that there was “ambiguity” as to

whether the MTA’s pension system was administered by the MTA itself or by the Board

of Trustees for the State Retirement and Pension System (the “Board of Trustees”). 1 The

Commissioner determined that it was appropriate to resolve the ambiguity in favor of

Claimant in light of the “long standing proposition that the Workers Compensation statute

should be liberally construed in favor of injured workers in order to effectuate its

benevolent purpose.”

       The MTA filed a petition for judicial review in the Circuit Court for Baltimore City.

Claimant and the MTA filed cross-motions for summary judgment. After a hearing, the

circuit court reversed the decision of the Commission and found that the statutory offset in

LE § 9-610 was applicable to Claimant’s benefits. The circuit court, after reviewing the



       1
          As we shall explain, this issue is the determining factor in whether the LE § 9-610
offset is applicable.

                                             2
governing law, determined that there was no ambiguity as to the administration of the MTA

pension. The circuit court found “that the MTA administers its own plan and . . . the MTA

plan is not part of the State Retirement Pension System.”

      This appeal followed.

                              STANDARD OF REVIEW

      The entry of summary judgment is governed by Maryland Rule 2-501, which

provides:


             The court shall enter judgment in favor of or against the
             moving party if the motion and response show that there is no
             genuine dispute as to any material fact and that the party in
             whose favor judgment is entered is entitled to judgment as a
             matter of law.

Md. Rule 2–501(f).

      The Court of Appeals has articulated the appellate standard of review of a trial

court’s grant of a motion for summary judgment as follows:

             On review of an order granting summary judgment, our
             analysis “begins with the determination [of] whether a genuine
             dispute of material fact exists; only in the absence of such a
             dispute will we review questions of law.” D’Aoust v. Diamond,
             424 Md. 549, 574, 36 A.3d 941, 955 (2012) (quoting Appiah v.
             Hall, 416 Md. 533, 546, 7 A.3d 536, 544 (2010)); O’Connor v.
             Balt. Cnty., 382 Md. 102, 110, 854 A.2d 1191, 1196 (2004). If
             no genuine dispute of material fact exists, this Court
             determines “whether the Circuit Court correctly entered
             summary judgment as a matter of law.” Anderson v. Council
             of Unit Owners of the Gables on Tuckerman Condo., 404 Md.
560, 571, 948 A.2d 11, 18 (2008) (citations omitted). Thus,
             “[t]he standard of review of a trial court’s grant of a motion for
             summary judgment on the law is de novo, that is, whether the
             trial court’s legal conclusions were legally correct.” D’Aoust,
424 Md. at 574, 36 A.3d at 955.
                                             3
Koste v. Town of Oxford, 431 Md. 14, 24–25, 63 A.3d 582, 589 (2013).

       In an appeal of a workers’ compensation case, when the issue presented is an issue

of law, “we review the decision de novo, without deference to the decisions of either the

Commission or the circuit court.” Long v. Injured Workers’ Ins. Fund, 225 Md. App. 48,

57 (2015) (citing Gross v. Sessinghause & Ostergaard, Inc., 331 Md. 37, 45-48 (1993)).

Because this case presents only issues of law, we apply the de novo standard of review.

                                       DISCUSSION

       The narrow issue before us in this appeal is whether LE § 9-610 applies to offset

Claimant’s benefits.2 Section 9-610 provides:

              (a)(1) Except for benefits subject to an offset under § 29-118
              of the State Personnel and Pensions Article, if a statute,
              charter, ordinance, resolution, regulation, or policy, regardless
              of whether part of a pension system, provides a benefit to a
              covered employee of a governmental unit or a quasi-public
              corporation that is subject to this title under § 9-201(2) of this
              title or, in case of death, to the dependents of the covered
              employee, payment of the benefit by the employer satisfies, to
              the extent of the payment, the liability of the employer and the

       2
         The dissent would not reach the merits of this appeal because, in the dissent’s view,
this case involves a non-justiciable intragovernmental dispute between two State agencies.
We disagree. Claimant, as the party whose benefits are at issue, has a stake in the outcome
of the case. Indeed, the dissent recognizes that the Claimant has some interest in the effect
when it acknowledges that “there are (unspecified) tax and (possible) other consequences
of these choices to Mr. Blankenship -- which are not explained on the record . . . .”
       We agree that Claimant’s stake is not adequately delineated in the record.
Nevertheless, this case is not a dispute between governmental agencies. It is a case pursued
by Claimant because it has unspecified financial consequences to him. In contrast, the case
cited in the dissent -- State v. Bd. of Ed. of Montgomery County, 346 Md. 633 (1997) --
involved a declaratory judgment action brought by the Board of Education against the State
of Maryland and various State agencies. We, therefore, hold that, under these
circumstances, the case is justiciable.

                                              4
              Subsequent Injury Fund for payment of similar benefits under
              this title.

(Emphasis added.) Claimant asserts that his benefits are subject to the offset set forth in

Md. Code (1993, 2015 Repl. Vol.), § 29-118 of the State Personnel & Pensions Article

(“SPP”), and, therefore, LE § 9-610 does not apply.          In ruling for Claimant, the

Commissioner adopted this position. The MTA asserts that the SPP § 29-118 offset does

not apply, and, therefore, the LE § 9-610 offset does apply. The circuit court adopted this

argument in granting the MTA’s motion for summary judgment.

       Before delving into the question of whether SPP § 29-118 applies, we discuss briefly

the longstanding policy of the State of Maryland to prevent double recovery for a single

injury. Indeed, “Maryland law has long provided for the offset of workers’ compensation

benefits against certain other benefits.” Zakwieia v. Baltimore Cty., Bd. of Educ., 231 Md.

App. 644, 651, cert. denied, 454 Md. 676 (2017). “[F]rom the inception of the Workmen’s

Compensation law, the General Assembly was concerned with, and attempted to prohibit,

governmental authorities being obliged to pay benefits to an employee twice as a result of

the same injury.” Nooe v. City of Baltimore, 28 Md. App. 348, 352 (1975).

       In State Retirement and Pension Systems of Maryland v. Thompson, the Court of

Appeals discussed the way in which SPP § 29-118 and LE § 9-610 each operate to prevent

double recovery:

                     Maryland law precludes a government employee from
              collecting duplicative benefits for the same work-related
              disability under both the workers’ compensation law and the
              employer’s retirement system. If the employee is covered by
              SRPS [State Retirement and Pension System of Maryland], the
              basic disability benefits payable by SRPS are reduced by the

                                            5
              amount of workers’ compensation benefits received by the
              employee. Maryland Code, § 29-118(b)(1) of the State
              Personnel and Pensions Article (SPP) requires the Board of
              Trustees of SRPS to reduce disability retirement benefits
              otherwise payable to the former employee by the amount of
              any related workers’ compensation benefits paid or payable
              after the effective date of retirement. If the employee is covered
              by some other public employment plan that provides disability
              benefits, it is the workers’ compensation benefits that get
              reduced. Section 9-601(a) of the Labor & Employment Article
              (LE) provides, in that situation, that payment of the disability
              retirement benefit satisfies, to the extent of the payment, the
              employer’s liability for workers’ compensation benefits.

368 Md. 53, 55-56 (2002).

       Although LE § 9-610 and SPP § 29-118 each operate to prevent double recovery,

they operate differently.     The LE § 9-610 offset operates by reducing workers’

compensation benefits and leaving pension benefits unaffected. Pursuant to LE § 9-610,

the Commission reduces a workers’ compensation award by the amount of an injured

employee’s disability retirement pension.

       The SPP § 29-118 offset, in contrast, reduces pension benefits but leaves workers’

compensation benefits unaffected. Unlike the LE § 9-610 offset, the SPP § 29-118 offset

is administered by the Board of Trustees. The statute provides, in relevant part:

              (a)(1) Except as otherwise provided in this subsection, this
              section applies to a retiree and any designated beneficiary.

                                            ***

              (b)(1) The Board of Trustees shall reduce an accidental or
              special disability retirement benefit[3] by any related


       3
         The statute specifically references “accidental or special disability retirement
benefit.” The Maryland State Retirement System has both accidental disability retirement
and ordinary disability retirement. The MTA retirement system does not differentiate
                                              6
              workers’ compensation benefits paid or payable after the
              effective date of retirement if the workers’ compensation
              benefits:

                     (i) are paid or payable while a pension is paid or
                     payable; and

                     (ii) are for an accidental personal injury arising
                     out of and in the course of the retiree’s
                     employment by a participating employer.

              (2) A retirement allowance may not be reduced:

                     (i) to be less than the sum of the retiree’s annuity
                     and the amount authorized to be deducted for
                     health insurance premiums; or

                     (ii) for workers’ compensation benefits that are
                     reimbursements for legal fees, medical expenses,
                     or other payments made to third parties and not
                     to the retiree.

SPP § 29-118. (Emphasis supplied). Whether the offset set forth in LE § 9-610 is

applicable to Claimant’s benefits turns on our interpretation of SPP § 29-118 because the

LE § 9-610 offset is expressly inapplicable to “benefits subject to an offset under § 29-118

of the State Personnel and Pensions Article.” LE § 9-610(a)(1).

       In order for the SPP § 29-118 offset to apply, Claimant’s pension must be part of

the State Retirement and Pension System. SPP § 21-102 provides:

              The State Retirement and Pension System consists of:

              (1) the Correctional Officers’ Retirement System, established
              on July 1, 1974;

              (2) the Employees’ Pension System, established on January 1,
              1980;


between ordinary disability and accidental disability. Instead, it has only one category of
“disability retirement.”
                                              7
             (3) the Employees’ Retirement System, established on
             October 1, 1941;

             (4) the Judges’ Retirement System, which consists of:

                    (i) the contributory plan, established on July 1,
                    1969; and

                    (ii) the noncontributory plan, established on
                    April 7, 1904;

             (5) the Legislative Pension Plan;

             (6) the Local Fire and Police System, established on July 1,
             1989;

             (7) the Law Enforcement Officers’ Pension System,
             established on July 2, 1990;

             (8) the State Police Retirement System, established on July 1,
             1949;

             (9) the Teachers’ Pension System, established on January 1,
             1980;

             (10) the Teachers’ Retirement System, established on August 1,
             1927; and

             (11) any other system or subsystem that the Board of
             Trustees administers.

(Emphasis supplied.) Claimant asserts that the Board of Trustees “administers” the MTA

pension system, and, therefore, the MTA pension system falls under the definition set forth

in SPP § 21-102(11). The MTA argues that the MTA pension system is not administered

by the Board of Trustees. As we shall explain, we agree with the MTA.

      Pursuant to Md. Code (1977, 2015 Repl. Vol.), § 7-206(b)(2)(ii) of the

Transportation Article (“TA”), the MTA “may . . . [e]stablish and maintain an independent




                                            8
system of pensions and retirement benefits for its employees.”4                 Pursuant to

TA § 7-206(b)(2)(ii), the MTA has established its own pension system, which is set forth

in the collective bargaining agreement between the Local 1300 Amalgamated Transit

Union and the MTA. The collective bargaining agreement includes language specifically

differentiating between the MTA plan and the State Retirement and Pensions Systems plan

and providing for the transfer from one plan to the other:

              Employees transferring directly into a position covered by this
              plan from a position covered by the State Retirement and
              Pensions Systems may transfer their MSRPS [Maryland State
              Retirement and Pension System] credited service to this plan,
              and their continuous service date for pension purposes shall be
              adjusted accordingly. Likewise, an employee covered under
              this plan who transfers directly into a position covered by the
              MSRPS may elect to transfer their continuous service date and
              credited service to that plan in lieu of receiving a Deferred
              Vested Pension or Lump Sum payment from this plan.

       Both parties acknowledge that the State Personnel and Pensions System is

responsible for the investment of the MTA pension’s assets. Section 29-110(b) of the State

Personnel and Pension Article provides:

              (b)(1) Subject to the approval of the Board of Public Works,
              the Board of Trustees may adopt regulations for the
              administration of funds of a pension or retirement system
              established under §§ 7-206 and 7-603 of the Transportation
              Article.

              (2) The Maryland Transit Administration shall pay all
              financing costs of a pension or retirement system established
              under §§ 7-206 and 7-603 of the Transportation Article,

       4
         The statute additionally provides that the MTA “may . . . participate in the
Employees’ Retirement System and the Employees’ Pension System of the State of
Maryland on terms and conditions mutually acceptable to the Administration and the Board
of Trustees for the State Retirement and Pension System.” TA §7-206(b)(2)(i).
                                             9
             including the pro rata share of the administrative costs that the
             Board of Trustees incurs.

SPP § 29-110(b). (Emphasis supplied.) Claimant asserts that the administration of the

MTA pension funds constitutes the “administration” of the MTA pension plan pursuant to

SPP § 21-102(11). We disagree.

      The Memorandum of Understanding (“MOU”) between the Maryland State

Retirement Board and the MTA governs the investment of MTA pension funds by the

Board of Trustees, providing, inter alia, that “[t]he MTA Pension Plan assets delivered to

the Board [of Trustees] shall be invested and managed by the Board as the Board, in its

sole and absolute discretion, shall determine.” The MOU further addresses the MTA’s

administration of MTA pension obligations in paragraph 9, titled “MTA Continues to

Administer Its Plan”:

             The MTA shall continue to administer its pension obligations
             to its covered employees and to make all policy determinations
             in connection with the management of its obligations to its
             covered employees. Accordingly, nothing in this Agreement
             shall be construed to mean that the Board agrees to administer
             the provision of benefits to the MTA pensioners or participants
             or to transact any other business for the MTA Pension Plan. To
             the contrary, the purpose of this Agreement is to set forth the
             policies and processes controlling the manner in which the
             Board administers the investment of the MTA Pension Plan
             assets.[ 5]


      5
         During oral argument before this Court, counsel for the appellant argued that the
MOU did not control because the MOU post-dated Blankenship’s effective date of
retirement. Following oral argument, the parties submitted a Joint Motion to Enter Exhibit,
seeking to admit the MOU in effect at the time of Blankenship’s retirement (the “1990
MOU”). We deny the motion. See Cochran v. Griffith Energy Serv., Inc., 191 Md. App.
625, 663 (2010) (“[A]n appellate court must confine its review to the evidence actually
before the trial court when it reached its decision.”). Furthermore, the 1990 MOU does not
                                            10
       The administration of the MTA pension system is further addressed in TA § 7-603,

which provides in relevant part:

              (b) The Administration may establish and maintain a system of
              pensions and retirement benefits for any of its employees.

              (c) The Administration may:

                     (1) Fix the terms of and restrictions on admission
                     to the system and the classifications in it;

                     (2) Provide that individuals eligible for
                     admission to the system are not eligible for
                     admission to or eligible to receive any benefits
                     from any other pension system, except Social
                     Security benefits, if the other system is financed
                     or funded, whether wholly or partially or directly
                     or indirectly, by funds paid or appropriated by
                     the Administration; and

                     (3) Provide a system of benefits payable to the
                     beneficiaries and dependents of any participant
                     in the system after the death of the participant,
                     whether accidental or not and whether occurring
                     in the performance of duty or not, subject to any
                     exceptions, conditions, restrictions, and
                     classifications that the Administration provides.

       As discussed supra, Claimant asserts in this appeal that the MTA pension is part of

the State Retirement and Pension System because it satisfies the definition of “any other

system or subsystem that the Board of Trustees administers.” SPP § 21-102(11). The

authority discussed supra fails to support Claimant’s assertion. Indeed, the aforementioned

MOU -- to which the MTA and the Board of Trustees are parties -- expressly provides that


support Blankenship’s argument that the MTA pension is administered by the Board of
Trustees. Paragraph 8 of the 1990 MOU is virtually identical to Paragraph 9 of the current
MOU quoted above, and both MOUs provide that the MTA continues to administer its own
pension plan.
                                            11
“[t]he Board of Trustees of the Maryland State Retirement and Pension System is

responsible for the general administration and proper operation of several systems, not

including the pension plan provided by the MTA, as specified in the Maryland

Annotated Code, State Personnel and Pensions Article, Sections 21-102 and 21-108.”

MOU, § 1(B). (Emphasis supplied.) Notably, the Board of Trustees itself acknowledges

that the MTA -- and not itself -- is responsible for the administration of the MTA pension.

       We reject the Commission’s conclusion that there is “ambiguity” as to the party

responsible for the administration of the MTA pension plan. The authority discussed

above -- Sections 7-206 and 7-603 of the Transportation Article, Section 29-110 of the State

Personnel and Pensions Article, the Memorandum of Understanding between the Maryland

State Retirement Board and the MTA, and the collective bargaining agreement between the

Local 1300 Amalgamated Transit Union and the MTA -- all compel the conclusion that the

MTA pension is administered by the MTA itself and not by the Board of Trustees. Simply

put, the Board of Trustees is tasked only with the administration of the funds of the MTA

pension, but not with the administration of the MTA pension system itself. It is the MTA,

and the MTA alone, that is responsible for the day-to-day administration of the plan,

including the payment of pension benefits and determination of participant eligibility. We

hold, therefore, that the MTA pension is separate and distinct from the Maryland State

Retirement and Pension System.

       Because the MTA pension is not part of the Maryland State Retirement and Pension

System, Claimant’s benefits are not subject to an offset under SPP § 29-118. Accordingly,

the Commission erred by failing to apply the offset set forth in LE § 9-610 to reduce

                                            12
Claimant’s benefits. We, therefore, affirm the circuit court’s order remanding this matter

to the Commission with instructions to modify its September 7, 2016 order by applying the

LE § 9-610 offset to Claimant’s benefits.

                                  JUDGMENT OF THE CIRCUIT COURT FOR
                                  BALTIMORE CITY AFFIRMED. COSTS TO BE
                                  PAID BY APPELLANT.




                                            13
Circuit Court for Baltimore City
Case No. 24-C-16-005274
                                                  REPORTED

                                   IN THE COURT OF SPECIAL APPEALS

                                             OF MARYLAND


                                                   No. 179

                                           September Term, 2017

                                       _________________________

                                         DANNY BLANKENSHIP

                                                     v.

                                   STATE OF MARYLAND/MTA, ET AL.
                                      _________________________

                                      Berger,
                                      Arthur,
                                      Friedman,

                                                     JJ.

                                       _________________________

                                     Dissenting Opinion by Friedman, J.
                                       _________________________


                                      Filed: May 31, 2018
       I regret that I cannot join the majority’s well-reasoned and well-written opinion.

Because it is my view, however, that no matter how denominated this is a dispute between

two organs of the executive branch of the Maryland State government, I would hold the

matter not to be justiciable, and dismiss the appeal.

       Mr. Blankenship’s interest in the outcome of this appeal is tangential at best. As the

majority carefully notes, Maryland law precludes double recoveries and Mr. Blankenship’s

recovery is no exception. If his offset is as directed by LE § 9-610, his worker’s

compensation benefits are reduced and his pension benefits are unaffected. If his offset is

as directed by SPP § 29-118, his pension benefits are reduced and his workers’

compensation benefits remain unaffected. Mr. Blankenship gets the same amount of

money regardless. While there are (unspecified) tax and (possible) other consequences of

these choices to Mr. Blankenship—which are not explained in the record—the far larger

and only direct consequence is to the two executive branch agencies, either of which might

be forced to foot the bill: the Maryland Transit Administration (which pays Mr.

Blankenship’s workers’ compensation benefit) or the Maryland State Retirement Agency

(which pays his pension benefit).1 Blankenship v. State of Maryland/MTA, ___ Md. App.

___, ___ No. 179, September Term 2017, Slip Op. at 2. (filed May __, 2018).


       1
         Justice Hugo Black, writing for the Court in United States v. I.C.C., cautioned that
“courts must look behind names that symbolize the parties to determine whether a
justiciable case or controversy is presented.” 337 U.S. 426, 430 (1949). In that case, despite
that the caption listed two federal governmental entities, the Court found that there was a
justiciable controversy. This case presents the opposite situation. Despite Blankenship’s
name appearing in the caption, this is really—at bottom—a nonjusticiable suit between two
State governmental entities.
       In our system of government, the judicial branch is not empowered to resolve

disputes between executive branch agencies. See generally State v. Bd. of Educ. of

Montgomery Cty., 346 Md. 633, 647-48 (1997) (holding that disputes within State

government about funding are properly decided “with no right of judicial review”).2 To do

so violates the separation of powers and interferes with the Governor’s control of the

executive branch.3 In my view, then, this case ought to be dismissed and the MTA and

MSRA ought to decide amongst themselves (or have the Governor decide for them) which

offset to provide Mr. Blankenship. Once the executive branch decides, if Mr. Blankenship

doesn’t think that decision comports with Maryland law, then he can sue and a court can

resolve the controversy.




       2
         State v. Board of Education of Montgomery County prohibits suits by a county
board of education against the State. 346 Md. at 646-47. That case relied, in turn, on cases
prohibiting suits by counties against the State. Id. at 645-46 (quoting State v. B. & O. R.R.
Co., 12 G. & J. 399, 436, 438 (1842) (prohibiting suit against State by Washington County),
aff’d 3 How. 534, 11 L. Ed. 714 (1845)). The same prohibition must be stronger, not weaker,
against the State suing itself.
       3
         Federal courts generally prohibit lawsuits between federal agencies although the
source and application of that prohibition is not always clear or consistent. See Joseph W.
Mead, Interagency Litigation and Article III, 47 GA. L. REV. 1217 (2013). While I
acknowledge the complexities that Mr. Mead has identified, none present themselves in
the instant case.

                                             2